Citation Nr: 0724057	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The veteran contends that he sustained a head injury in 1987 
when a heavy weight fell on his head.  The record indicates 
that the veteran received four years of Workers Compensation 
and a settlement of $16,000 at the end of that period.  This 
appeal has been denied, in great part, because of the lack of 
evidence of residuals of any head injury.  Indeed, VA 
examinations have revealed normal reflexes and no seizure 
disorder.  It is unclear, however, what the veteran is 
alleging are his head injury residuals.  In light of this, 
the Workers Compensation records should be associated with 
the record.  

In addition, the record suggests that the veteran is 
suffering from depression or other psychiatric disability.  
The veteran should undergo a VA examination to determine the 
nature and extent of all his disabilities.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The AMC should attempt to obtain all 
Workers Compensation records from the 
veteran's 1987 head injury. 

2.  Then, the AMC should schedule the 
veteran for a comprehensive VA 
examination to determine the extent of 
the veteran's disability.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should provide an 
opinion as to the effect of the veteran's 
disabilities on his ability to work.  
Consideration should be given to 
orthopedic disability, neurological 
disability (including any residuals from 
a head injury), and any psychiatric 
disability found to exist.

3.  After undertaking any additional 
development deemed appropriate, the AMC 
should readjudicate the issue on appeal 
as described in the following paragraphs:

a.  Each disability found should be 
assigned a rating; the evaluations 
assigned for the veteran's 
disabilities which can be considered 
for pension purposes should be 
combined under the combined rating 
tables of the Rating Schedule. 38 
C.F.R. § 4.25 (2006).  The AMC 
should also consider the "average 
person" test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) 
and 38 C.F.R. § 4.15 (2006).  Talley 
v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

b.  If the veteran's claim for 
nonservice-connected pension 
benefits remains denied, the RO 
should consider whether both the 
percentage requirements under 38 
C.F.R. § 4.16 (2006) and the 
permanency requirements under 38 
C.F.R. § 4.17 (2006) are met, and if 
so, whether the veteran is 
unemployable as a result of 
"lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

c.  If the veteran's claim for 
nonservice-connected pension 
benefits remains denied and the 
veteran is found not to meet the 
percentage requirements under 
38 C.F.R. § 4.16, the AMC should 
consider whether the veteran 
nevertheless meets the criteria for 
a determination of "unemployable" 
under 38 C.F.R. § 3.321(b)(2) (2006) 
to warrant forwarding the case to 
the Director, Compensation and 
Pension.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


